—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered December 11, 1997, which, in an action by a tenant against her landlord for personal injuries sustained in a slip and fall on a staircase leading from the lobby to the exit of the building, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The deposition testimony of plaintiff and her mother as to the frequent accumulations of garbage on the staircase over weekends when it was used by “a lot of guys hanging out there and partying and drinking”, coupled with the evidence of a gap in scheduled cleanings between mid-Sunday afternoon and mid-Monday morning and of the assignment over the entire weekend of a skeleton maintenance crew consisting of a single janitor responsible for two 14-story buildings containing some 112 apartments and their common areas, raise a triable issue of fact as to whether defendants had constructive notice of a recurrent dangerous condition. Defendant mischaracterizes plaintiffs proof in arguing that at most it shows that it had only a “general awareness” of a dangerous condition (citing Gordon v American Museum of Natural History, 67 NY2d 836). Rather, plaintiffs proof tends to show that defendant negligently maintained the staircase by failing to have in effect a clean-up schedule sufficiently frequent to avoid the creation of a dangerous condition of which it had constructive notice (compare, Crosby v Ogden Servs. Corp., 236 AD2d 220, and Ramos v New York City Hous. Auth., 249 AD2d 59, with Ginsberg v New York City Tr. Auth., 247 AD2d 307; cf., Piacquadio *161v Recine Realty Corp., 84 NY2d 967). Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.